SULLIVAN, J.
Plaintiff herein seeks reversal on the ground that the court committed error in the charge, and various other errors, and that the verdict and judgment are clearly _ and manifestly against the weight of the evidence,
The action of the court below was based upon a written agreement for legal services, which agreement provided for a fee contingent upon the carrying out of all the provisions therein contained.
It was alleged that all the terms of the agreement were complied with, and, after trial, a judgment was rendered in favor of the plaintiff.
We find, on examination of the record, that the assignment of error as to the charge, is not well taken. In the first place, we do not find any prejudicial error in the instructions of the court, and it does not appear that proper objections and exceptions were taken by the complaining party.
It further appears that as to omissions, counsel did not make any special requests or any applications to the court, to supply the omissions, in order to eradicate any error complained of. Hence, as to the charge, we find no prejudicial error.
In order to set the verdict aside as a matter of law, there must project from the record some striking fact or circumstance which shows that a grave error has been committed by the jury or court below, and to such a degree that it is shocking to the senses. We do not find any such status in this record.
Judgment affirmed.
(Vickery and Levine, JJ., concur.)